Bell and Jenkins, Justices,
concurring specially. The case should be transferred to the Court of Appeals, as stated in the foregoing dissent; but since a majority do not so agree, it must necessarily remain in this court for decision. Accordingly, while no question as to the constitutionality of the act of 1937 was properly raised in the court below, and for that reason we decline to pass on such question, we agree to the result reached in the prevailing opinion, because, in the absence of a proper attack, the statute must be treated as valid. On other questions we concur in the opinion as written.